Title: To Thomas Jefferson from John Jay, 13 December 1786
From: Jay, John
To: Jefferson, Thomas



Dr Sir
Office for foreign Affairs 13th. Decemr. 1786

Since closing my Dispatches to you of the 1st. Inst. I learn from the Consul of France, that the Prince of Luxemburgh was only the ostensible owner of the South Carolina Frigate, and that she in reality belonged to the King of France, who was entitled to a fourth of her Prizes and Profits. This Information induces me to think, that it would be adviseable to converse on the Subject with the Count de Vergennes previous to any Application to the Prince. Those Dispatches will explain this Letter.
With great Respect and Esteem I have the Honor to be &c.,

John Jay

